Mr. Justice Dibell delivered the opinion of the court. 2. Limitation of actions, § 104*—how defense of raised. Where the fact that a cause of action is barred by the statute of limitations appears on the face of a bill, it can be raised by demurrer. 3. Corporations, § 516*—what does not constitute proof of identity of two corporations. The fact that two corporations may have the same president or the same president and secretary, or that one contractor, a corporation, agrees to pay for work done by delivering stock or bonds of another corporation for which the work was to be done, or that one corporation owned the majority of the stock of another corporation, if it could lawfully hold such stock, is no proof that the two corporations were one and the same company, or that one was a dummy for the other and what one does the other really does. 4. Mechanics’ liens, § 183*—when Mil does not state cause of action against railroad company as contractor or subcontractor. Where a bill for a mechanic’s lien set up several contracts by the complainant with different construction companies for the construction of, or furnishing material for, different portions of a certain railroad of another company, all of which companies appeared to have the same officers and were made parties to such bill, and one of the companies with which one of such contracts was made was alleged to own a majority of the capital stock of said railroad company, held that such bill stated no cause of action against such railroad company as a contractor or as a subcontractor, no notice as a subcontractor being alleged.